Case 18-31429-KLP                 Doc 833      Filed 11/29/18 Entered 11/29/18 19:11:40                     Desc Main
                                              Document     Page 1 of 16


     Edward O. Sassower, P.C.                                     James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                       Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                         KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                         300 North LaSalle
     New York, New York 10022                                     Chicago, Illinois 60654
     Telephone:         (212) 446-4800                            Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                            Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192

     Co-Counsel to the Propco I Debtors and Debtors in
     Possession

                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     TOYS “R” US PROPERTY COMPANY I, LLC, et al.1                             )    Case No. 18-31429 (KLP)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )

                       PROPCO I DEBTORS’ MOTION FOR ENTRY OF AN
                     ORDER (I) APPROVING THE ASSUMPTION OF CERTAIN
                   REAL ESTATE ASSETS AND (II) GRANTING RELATED RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Propco I

 Debtors”) respectfully state as follows in support of this motion (this “Motion”):

                                                     Relief Requested

              1.      By this Motion, the Propco I Debtors respectfully seek entry of an order,

 substantially in the form attached hereto as Exhibit A (the “Order”): (a) approving the assumption

 1      The Propco I Debtors in these chapter 11 cases, along with the last four digits of each Propco I Debtor’s federal
        tax identification number, are set forth in the Final Order (I) Directing Joint Administration of the Propco I
        Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Docket No. 94]. The location of the Propco I
        Debtors’ service address is One Geoffrey Way, Wayne, NJ 07470.


 KE 58268099
Case 18-31429-KLP         Doc 833    Filed 11/29/18 Entered 11/29/18 19:11:40             Desc Main
                                    Document     Page 2 of 16


 of the unexpired lease for store number 5617 located at 8165 Fletcher Parkway, La Mesa,

 California (the “La Mesa Property” and such lease, the “La Mesa Lease”), including the proposed

 Cure Cost, and (b) granting related relief.

                                      Jurisdiction and Venue

        2.      The United States Bankruptcy Court for the Eastern District of Virginia

 (the “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

 Standing Order of Reference from the United States District Court for the Eastern District of

 Virginia, dated July 10, 1984. The Propco I Debtors confirm their consent, pursuant to Rule 7008

 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), to the entry of a final

 order by the Court in connection with this Motion to the extent that it is later determined that the

 Court, absent consent of the parties, cannot enter final orders or judgments in connection herewith

 consistent with Article III of the United States Constitution.

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The bases for the relief requested herein are sections 105, 363, 503, and 507 of

 the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006, and rule 9013-1 of the Local Rules of

 the United States Bankruptcy Court for the Eastern District of Virginia (the “Local

 Bankruptcy Rules”).

                                               Background

 I.     General Background.

        5.      On September 13, 2018, after notice and a hearing, the Court entered the Order (I)

 Approving the Private Sale Free and Clear of Liens, Claims, Encumbrances, and Interests and (II)

 Granting Related Relief [Docket No. 520] (the “Sale Order”), which authorized the sale of the La

 Mesa Lease, free and clear of all liens, claims, encumbrances, and other interests (the “Sale”), to

 Wing Avenue Investment, LLC (the “Buyer”) for $11 million. The Buyer is an affiliate of the

                                                   2
Case 18-31429-KLP        Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40             Desc Main
                                    Document     Page 3 of 16


 landlord under the La Mesa Lease and owns (through an affiliate) the adjoining shopping center

 property.

        6.      Recently, the Buyer notified the Propco I Debtors that it would be unable to close

 the Sale. The Propco I Debtors believe that the prior Sale Order functioned as an assumption of

 the La Mesa Lease; the operative transaction under the applicable purchase agreement was an

 assumption and assignment of the La Mesa Lease to an affiliate of the landlord. The transaction

 was structured as such at the landlord’s request to preserve the La Mesa Lease and avoid a rejection

 or termination of the La Mesa Lease. Out of an abundance of caution, the Propco I Debtors are

 now seeking to expressly assume the La Mesa Lease in order to preserve value for their estates

 and avoid future disputes with interested parties regarding the La Mesa Lease. The Propco I

 Debtors reserve all rights against the Buyer with respect to the Sale, including any contractual

 rights and remedies they have under the purchase and sale agreement and other definitive

 documentation they entered into in connection with the Sale.

        7.      By this Motion, the Propco I Debtors seek approval to assume the La Mesa Lease.

 The Propco I Debtors believe that assuming the La Mesa Lease is a sound exercise of the Propco

 I Debtors’ business judgment.

                                          Basis for Relief

 I.     The Assumption of the La Mesa Lease Should Be Approved.

        8.      To preserve value of the Propco I Debtors’ real estate assets and avoid future

 disputes, the Propco I Debtors are seeking authority to assume the La Mesa Lease to the extent

 that the Sale Order did not previously constitute an assumption of the La Mesa Lease. Section 365

 of the Bankruptcy Code authorizes a debtor to assume its executory contracts and unexpired leases,

 subject to the approval of the court, provided that the defaults under such contracts and leases are

 cured and adequate assurance of future performance is provided. The Propco I Debtors’ decision

                                                  3
Case 18-31429-KLP        Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40              Desc Main
                                    Document     Page 4 of 16


 to assume or reject an executory contract or unexpired lease must only satisfy the “business

 judgment rule” and will not be subject to review unless such decision is clearly an unreasonable

 exercise of such judgment. See, e.g., Grp. of Institutional Investors v. Chicago, Milwaukee, St.

 Paul & Pac. Ry. Co., 318 U.S. 523 (1943) (applying Bankruptcy Act section 77(b), predecessor to

 Bankruptcy Code section 365, and rejecting test of whether executory contract was burdensome

 in favor of whether rejection is within debtor’s business judgment); Sharon Steel Corp. v. Nat’l

 Fuel Gas Distrib. Corp., 872 F.2d 36, 40 (3d Cir. 1989) (describing deference to a debtor’s

 business judgment as “breathing space afforded [to] the debtor to consider whether to reject or

 assume executory contracts under the Code.”); In re Spirit Holding Co., Inc., 166 B.R. 371, 378

 (Bankr. E.D. Mo. 1994) (providing that the standard for approving the assumption of an executory

 contract is to determine if the debtor “exercise[d] wise business judgment”).

        A.      The Assumption of the La Mesa Lease Reflects the Propco I Debtors’
                Reasonable Business Judgment.

        9.      The Court should approve the decision to assume the La Mesa Lease as a sound

 exercise of the Propco I Debtors’ business judgment. Assuming the La Mesa Lease will help the

 Propco I Debtors preserve value for the estates following the failure of the transaction

 contemplated in the Sale Order to close.

        10.     The Propco I Debtors believe that the La Mesa Lease is highly valuable and it is

 likely that value they would receive from selling the La Mesa Lease exceeds the cost of paying the

 obligations that will come due under the La Mesa Lease between the date hereof and the date of a

 potential sale. This is evidenced by the fact that the Buyer was willing to pay $11 million for the

 property. Accordingly, it is in the interests of the Propco I Debtors and their stakeholders that the

 Propco I Debtors assume the La Mesa Lease. The Propco I Debtors submit that the assumption of

 the La Mesa Lease should be approved as a sound exercise of their business judgment.


                                                  4
Case 18-31429-KLP        Doc 833      Filed 11/29/18 Entered 11/29/18 19:11:40             Desc Main
                                     Document     Page 5 of 16


        B.      Defaults Under the La Mesa Lease Will Be Cured.

        11.     Upon finding that a debtor has exercised its business judgment in determining that

 assuming an executory contract is in the best interest of its estate, courts must then evaluate

 whether the assumption meets the requirements of section 365(b) of the Bankruptcy Code,

 specifically that a debtor (a) cure, or provide adequate assurance of promptly curing, prepetition

 defaults in the executory contract, (b) compensate parties for pecuniary losses arising therefrom,

 and (c) provide adequate assurance of future performance thereunder. This section “attempts to

 strike a balance between two sometimes competing interests, the right of the contracting

 non-debtor to get the performance it bargained for and the right of the debtor’s creditors to get the

 benefit of the debtor’s bargain.” In re Luce Indus., Inc., 8 B.R. 100, 107 (Bankr. S.D.N.Y. 1980).

        12.     The    Propco    I   Debtors    submit    that   the   statutory   requirements    of

 section 365(b)(1)(A) of the Bankruptcy Code will be promptly satisfied by payment of the agreed

 Cure Cost listed on Exhibit 1 to the Order.

        C.      Non-Debtor Parties Will Be Adequately Assured of Future Performance.

        13.     Similarly, the Propco I Debtors submit that the third requirement of section 365(b)

 of the Bankruptcy Code—adequate assurance of future performance—is also satisfied given the

 facts and circumstances present here. “The phrase ‘adequate assurance of future performance’

 adopted from section 2-609(1) of the Uniform Commercial Code, is to be given a practical,

 pragmatic construction based upon the facts and circumstances of each case.” In re U.L. Radio

 Corp., 19 B.R. 537, 542 (Bankr. S.D.N.Y. 1982); see In re Alipat, Inc., 36 B.R. 274, 277 (Bankr.

 E.D. Mo. 1984). Although no single solution will satisfy every case, “the required assurance will

 fall considerably short of an absolute guarantee of performance.” In re Prime Motor Inns, Inc.,

 166 B.R. 993, 997 (Bankr. S.D. Fla. 1994). Among other things, adequate assurance may be given

 by demonstrating the assignee’s financial health and experience in managing the type of enterprise

                                                  5
Case 18-31429-KLP          Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40                Desc Main
                                      Document     Page 6 of 16


 or property assigned. See In re Bygaph, Inc., 56 B.R. 596, 605–06 (Bankr. S.D.N.Y. 1986)

 (adequate assurance of future performance present where a prospective assignee has financial

 resources and has expressed a willingness to devote sufficient funding to a business to give it a

 strong likelihood of succeeding).

         14.     Since the Petition Date, the Propco I Debtors have been performing their monetary

 obligations under the La Mesa Lease. The Propco I Debtors have sufficient funds available to

 continue complying with their monetary obligations under the La Mesa Lease until they are able

 to sell and assign the La Mesa Lease. The Propco I Debtors believe that they will find a suitable

 assignee for the La Mesa Lease and will provide Landlord with adequate assurance of the

 assignee’s future performance when the Propco I Debtors seek to assign the La Mesa Lease.

 II.     Relief Under Bankruptcy Rules 6004(h) and 6006(d) Is Appropriate.

         15.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or lease

 of property . . . is stayed until the expiration of fourteen days after the entry of the order, unless

 the court orders otherwise.” Fed. R. Bankr. P. 6004(h). Additionally, Bankruptcy Rule 6006(d)

 provides that an “order authorizing the trustee to assign an executory contract or unexpired

 lease . . . is stayed until the expiration of fourteen days after the entry of the order, unless the court

 orders otherwise.” Fed. R. Bankr. P. 6006(d). The Propco I Debtors request that the Order be

 effective immediately upon its entry by providing that the fourteen-day stays under Bankruptcy

 Rules 6004(h) and 6006(d) are waived.

         16.     The purpose of Bankruptcy Rules 6004(h) and 6006(d) is to provide sufficient time

 for an objecting party to appeal before an order can be implemented. See Advisory Committee

 Notes to Fed. R. Bankr. P. 6004(h) and 6006(d). Although Bankruptcy Rules 6004(h) and 6006(d)

 and the Advisory Committee Notes are silent as to when a court should “order otherwise” and

 eliminate or reduce the fourteen-day stay period, the leading treatise on bankruptcy suggests that

                                                     6
Case 18-31429-KLP         Doc 833    Filed 11/29/18 Entered 11/29/18 19:11:40               Desc Main
                                    Document     Page 7 of 16


 the fourteen-day stay should be eliminated to allow a sale or other transaction to close immediately

 “where there has been no objection to procedure.” 10 Collier on Bankr. ¶ 6004.10 (15th rev. ed.

 2006). Furthermore, if an objection is filed and overruled, and the objecting party informs the

 court of its intent to appeal, the stay may be reduced to the amount of time actually necessary to

 file such appeal. Id. Accordingly, the Propco I Debtors hereby request that the Court waive the

 14-day stay period under Bankruptcy Rules 6004(h) and 6006(d).


                                                Notice

        17.     The Propco I Debtors will provide notice of this Motion via first class mail and

 email (where available) to: (a) the Office of the United States Trustee for the Eastern District of

 Virginia, Attn: Robert B. Van Arsdale and Lynn A. Kohen; (b) the Official Committee of

 Unsecured Creditors; (c) DIP ABL Agent and the advisors and counsel thereto; (d) DIP Taj Term

 Loan Agent and the advisors and counsel thereto; (e) DIP Delaware Term Loan Agent and the

 advisors and counsel thereto; (f) the indenture trustee for the TRU Taj 12.00% Senior Notes and

 the advisors and counsel thereto; (g) the administrative agent for the prepetition Secured Revolving

 Credit Facility and the advisors and counsel thereto; (h) the administrative agent for the prepetition

 Secured Term Loan B Facility and the advisors and counsel thereto; (i) the prepetition

 administrative agent for the Propco I Unsecured Term Loan Facility and the advisors and counsel

 thereto; (j) the agent for the Propco II Mortgage Loan and the advisors and counsel thereto; (k) the

 agent for the Giraffe Junior Mezzanine Loan and the advisors and counsel thereto; (l) the

 administrative agent for the prepetition European and Australian Asset-Based Revolving Credit

 Facility (“Euro ABL”) and the advisors and counsel thereto; (m) the administrative agent for the

 Senior Unsecured Term Loan Facility and the advisors and counsel thereto; (n) the indenture

 trustee for the Toys “R” Us Debtors’ 7.375% Senior Notes and the advisors and counsel thereto;

 (o) the indenture trustee for the Toys “R” Us Debtors’ 8.75% Unsecured Notes and the advisors
                                                   7
Case 18-31429-KLP        Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40              Desc Main
                                    Document     Page 8 of 16


 and counsel thereto; (p) counsel to the ad hoc group of the Term B-4 Holders; (q) counsel to the

 Ad Hoc Committee of Taj Noteholders;(r) the ad hoc group of lenders (the “Ad Hoc Group of

 Propco I Lenders”) under that certain Credit Agreement, dated as of August 21, 2013 (the “Propco

 I Credit Agreement”); (s) Jones Day as counsel to the Committee; (t) Strategic Asset Services,

 LLC as a lender under the Propco I Credit Agreement; (u) Akin Gump Strauss Hauer & Feld LLP

 as counsel to Strategic Asset Services, LLC; (v) the Internal Revenue Service; (w) the office of

 the attorneys general for the states in which the Debtors operate; (x) the Securities and Exchange

 Commission; and (y) any party that has requested notice pursuant to Bankruptcy Rule 2002

 (collectively, the “Notice Parties”). The Propco I Debtors submit that, in light of the nature of the

 relief requested, no other or further notice need be given.

                                         No Prior Request

          18.   No prior motion for the relief requested herein has been made to this or any other

 court.




                            [Remainder of page intentionally left blank]




                                                  8
Case 18-31429-KLP        Doc 833       Filed 11/29/18 Entered 11/29/18 19:11:40         Desc Main
                                      Document     Page 9 of 16


Richmond, Virginia
Dated: November 29, 2018

/s/ Peter J. Barrett
KUTAK ROCK LLP                                     KIRKLAND & ELLIS LLP
Michael A. Condyles (VA 27807)                     KIRKLAND & ELLIS INTERNATIONAL LLP
Peter J. Barrett (VA 46179)                        Edward O. Sassower, P.C.
Jeremy S. Williams (VA 77469)                      Joshua A. Sussberg, P.C. (admitted pro hac vice)
901 East Byrd Street, Suite 1000                   Emily E. Geier (admitted pro hac vice)
Richmond, Virginia 23219-4071                      601 Lexington Avenue
Telephone: (804) 644-1700                          New York, New York 10022
Facsimile: (804) 783-6192                          Telephone:    (212) 446-4800
Email:        Michael.Condyles@KutakRock.com       Facsimile:    (212) 446-4900
              Peter.Barrett@KutakRock.com          Email:        edward.sassower@kirkland.com
              Jeremy.Williams@KutakRock.com                      joshua.sussberg@kirkland.com
                                                                 emily.geier@kirkland.com

 Co-Counsel to the Propco I Debtors                -and-
 and Debtors in Possession
                                                   James H.M. Sprayregen, P.C.
                                                   Anup Sathy, P.C.
                                                   Chad J. Husnick, P.C. (admitted pro hac vice)
                                                   300 North LaSalle
                                                   Chicago, Illinois 60654
                                                   Telephone:        (312) 862-2000
                                                   Facsimile:     (312) 862-2200
                                                   Email:         james.sprayregen@kirkland.com
                                                                  anup.sathy@kirkland.com
                                                                  chad.husnick@kirkland.com



                                                   Co-Counsel to the Propco I Debtors
                                                   and Debtors in Possession
Case 18-31429-KLP   Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40   Desc Main
                              Document      Page 10 of 16


                                      Exhibit A
                                   Proposed Order




                                         10
Case 18-31429-KLP                 Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40                      Desc Main
                                            Document      Page 11 of 16


     Edward O. Sassower, P.C.                                     James H.M. Sprayregen, P.C.
     Joshua A. Sussberg, P.C. (admitted pro hac vice)             Anup Sathy, P.C.
     Emily E. Geier (admitted pro hac vice)                       Chad J. Husnick, P.C. (admitted pro hac vice)
     KIRKLAND & ELLIS LLP                                         KIRKLAND & ELLIS LLP
     KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS INTERNATIONAL LLP
     601 Lexington Avenue                                         300 North LaSalle
     New York, New York 10022                                     Chicago, Illinois 60654
     Telephone:         (212) 446-4800                            Telephone:          (312) 862-2000
     Facsimile:         (212) 446-4900                            Facsimile:          (312) 862-2200

     -and-

     Michael A. Condyles (VA 27807)
     Peter J. Barrett (VA 46179)
     Jeremy S. Williams (VA 77469)
     KUTAK ROCK LLP
     901 East Byrd Street, Suite 1000
     Richmond, Virginia 23219-4071
     Telephone:          (804) 644-1700
     Facsimile:          (804) 783-6192


                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF VIRGINIA
                                        RICHMOND DIVISION

                                                                              )
     In re:                                                                   )    Chapter 11
                                                                              )
     TOYS “R” US PROPERTY COMPANY I, LLC, et al.1                             )    Case No. 18-31429 (KLP)
                                                                              )
                                 Debtors.                                     )    (Jointly Administered)
                                                                              )

                    ORDER (I) APPROVING THE ASSUMPTION OF CERTAIN
                  REAL ESTATE ASSETS AND (II) GRANTING RELATED RELIEF

                      Upon consideration of the motion (the “Motion”)2 of the above captioned debtors

 and debtors in possession (the “Propco I Debtors”) for the entry of an order (this “Order”):

 (a) approving the assumption of the unexpired lease for store number 5617 located at 8165 Fletcher

 Parkway, La Mesa, California (the “La Mesa Property” and such leases, the “La Mesa Lease”),


 1      The Propco I Debtors in these chapter 11 cases, along with the last four digits of each PropCo I Debtor’s federal
        tax identification number, are set forth in the Final Order (I) Directing Joint Administration of the Propco I
        Debtors’ Chapter 11 Cases and (II) Granting Related Relief [Docket No. 94]. The location of the Propco I
        Debtors’ service address is One Geoffrey Way, Wayne, NJ 07470.

 2      Capitalized terms used herein and not otherwise defined shall have the meaning ascribed to them in the Motion.



                                                            11
Case 18-31429-KLP         Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40               Desc Main
                                    Document      Page 12 of 16


 including the proposed Cure Cost and (b) granting related relief, all as more fully described in the

 Motion; and the Court having found that it has jurisdiction over this matter pursuant to 28 U.S.C.

 §§ 157 and 1334; and the Court having found that this is a core proceeding pursuant to 28 U.S.C.

 § 157(b)(2); and the Court having found that venue of this proceeding and the Motion in this

 district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having found that the

 Propco I Debtors provided due and proper notice that is adequate and appropriate under the

 particular circumstances; and the Court having held a hearing to consider the relief requested in

 the Motion and any objections or other responses to the relief requested therein (the “Hearing”);

 and upon consideration of the record of the Hearing, and all proceedings had before the Court; and

 the Court having found and determined that the relief sought in the Motion is in the best interests

 of the Propco I Debtors’ estates, their creditors, and other parties in interest, and that the legal and

 factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

 herein; and upon all of the proceedings had before the Court; and any objections or other responses

 to the relief requested herein having been withdrawn or overruled on the merits; and after due

 deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

         1.      The Motion is granted as set forth herein.

         2.      Any responses or objections to, unless otherwise adjourned, or reservations of

 rights regarding, the entry of this Order or the relief granted herein or requested in the Motion that

 have not been withdrawn, waived, or settled, or not otherwise resolved pursuant to the terms

 hereof, if any, hereby are denied and overruled on the merits with prejudice. All persons and

 entities, that failed to timely object, or withdrew their objections, to the Motion or this Order are

 deemed to consent to the relief granted herein for all purposes, including pursuant to section

 365(c)(1)(B) of the Bankruptcy Code.




                                                   12
Case 18-31429-KLP        Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40            Desc Main
                                   Document      Page 13 of 16


          3.    Assumption of the La Mesa Lease listed on Exhibit 1 attached hereto is hereby

 approved.

          4.    The Propco I Debtors have met all requirements of sections 365(b) and 365(f) of

 the Bankruptcy Code in connection with the assumption of the La Mesa Lease. The La Mesa

 Lease is an “unexpired lease” within the meaning of section 365 of the Bankruptcy Code.

          5.    Pursuant to sections 363(b)(1) and 365(a) of the Bankruptcy Code, the Propco I

 Debtors are hereby authorized to assume the La Mesa Lease.

          6.    The Propco I Debtors are hereby authorized to take such actions as are reasonably

 necessary to implement and effectuate the terms of this Order and the assumption of the La Mesa

 Lease.

          7.    The assumption and assignment of the La Mesa Lease shall be deemed to have

 occurred on the date hereof, or such other date as the Propco I Debtors and the landlords may

 agree.

          8.    The Propco I Debtors have provided adequate assurance of their respective future

 performance under the Contracts within the meaning of sections 365(b)(1)(C), 365(b)(3), and

 365(f)(2)(B) of the Bankruptcy Code.

                9.     As to the La Mesa Lease, the Cure Cost listed on the Assumption Schedule

 attached hereto as Exhibit 1 hereto (and specifically noted therein as “resolved”), is fixed in the

 sums as set forth in the Assumption Schedule and shall be paid to Landlord no later than five (5)

 business days following the date hereof (the “Assumption Date”). Upon satisfaction of the Cure

 Cost, Landlord shall be barred from asserting any additional cure amounts or other claims with

 respect to its lease that arose, accrued, or came due on or before the Assumption Date.

 Notwithstanding the foregoing, the Propco I Debtors shall remain responsible for any obligations




                                                 13
Case 18-31429-KLP         Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40              Desc Main
                                    Document      Page 14 of 16


 to pay year end adjustment and reconciliation, percentage rent amounts, and any other obligations

 referenced in the La Mesa Lease and not otherwise explicitly modified by this Order when billed

 that are attributable to any period prior to the Assumption Date, but were not yet due or billed as

 of the Assumption Date to be included in the Cure Cost.

        10.     The Propco I Debtors reserve all rights against the Buyer with respect to to the Sale

 and all definitive documentation related to the Sale.

        11.     The Propco I Debtors are authorized to take all actions necessary to effectuate the

 relief granted pursuant to this Order.

        12.     This Order shall constitute the findings of fact and conclusions of law and shall take

 immediate effect upon execution hereof.

        13.     To the extent any of the deadlines set forth in this Order do not comply with the

 Local Rules, such Local Rules are waived and the terms of this Order shall govern.

        14.     Notwithstanding the possible applicability of Bankruptcy Rules 4001, 6004(h),

 6006(d), 7062, 9014, or otherwise, this Court, for good cause shown, orders that the terms and

 conditions of this Order shall be immediately effective and enforceable upon its entry.

        15.     This Court shall retain jurisdiction with respect to all matters arising from or related

 to the implementation, interpretation, or enforcement of this Order.

  Dated: __________, 2018
  Richmond, Virginia                                   THE HONORABLE KEITH L. PHILLIPS
                                                       UNITED STATES BANKRUPTCY JUDGE




                                                  14
Case 18-31429-KLP             Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40                   Desc Main
                                        Document      Page 15 of 16


 WE ASK FOR THIS:

  /s/ Peter J. Barrett

 Michael A. Condyles (VA 27807)
 Peter J. Barrett (VA 46179)
 Jeremy S. Williams (VA 77469)
 KUTAK ROCK LLP
 901 East Byrd Street, Suite 1000
 Richmond, Virginia 23219-4071
 Telephone:          (804) 644-1700
 Facsimile:          (804) 783-6192

 - and -

 Edward O. Sassower, P.C.
 Joshua A. Sussberg, P.C. (admitted pro hac vice)
 Emily E. Geier (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 601 Lexington Avenue
 New York, New York 10022
 Telephone:         (212) 446-4800
 Facsimile:         (212) 446-4900

 - and -

 James H.M. Sprayregen, P.C.
 Anup Sathy, P.C.
 Chad J. Husnick, P.C. (admitted pro hac vice)
 KIRKLAND & ELLIS LLP
 KIRKLAND & ELLIS INTERNATIONAL LLP
 300 North LaSalle
 Chicago, Illinois 60654
 Telephone:          (312) 862-2000
 Facsimile:          (312) 862-2200

 Co-Counsel to the Propco I Debtors and Debtors in
 Possession



                                    CERTIFICATION OF ENDORSEMENT
                                 UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

         Pursuant to Local Bankruptcy Rule 9022-1(C), I hereby certify that the foregoing proposed order has been
 endorsed by or served upon all necessary parties.

                                                        /s/ Peter J. Barrett
Case 18-31429-KLP     Doc 833     Filed 11/29/18 Entered 11/29/18 19:11:40      Desc Main
                                Document      Page 16 of 16


                                            Exhibit 1

                                     Assumption Schedule

          Store
                           Address                      City        Cure Cost
           No.


          5617      8165 Fletcher Parkway        La Mesa, CA   $0
